Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 7-10, 21, and 24-30 are cancelled.  Claims 1-6, 11-20, 22-23 and 31-32 are pending and under examination.  
Examiner’s Note
Applicant's amendments and arguments filed 06/06/2022 are acknowledged and have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments.  No new matter is added.

Reasons for Allowance
The instant claims are in condition for allowance because the prior art does not teach or motivate the composition of the instant claims.  The closest prior art of Wang contains mesostructured silica particles that have silicon atoms of the silica particle attached to an atom other than oxygen.  This is important to Wang’s particles because this group (-CH2CH2CH2NH2) attached to silicon atoms by a carbon contains an amino group that is need for attachment to a drug.  The instant claims do not allow silica present in the mesostructured silica particle to have attachment to atoms other than oxygen. There is no motivation to remove or replace the - CH2CH2CH2NH2 groups in Wang as this is important for Wang’s purpose. 

Conclusion
Claims 1-6, 11-20, 22-23 and 31-32 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613